DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,880,023 to Jun, “Jun”, as evidenced by Wikipedia’s Atomic radii of the elements, and in view of U.S. Patent Number 6,376,369 B1 to Doan, “Doan”, and U.S. Patent Application Publication Number 2013/0323919 A1 to Teo et al., “Teo”.
Regarding claim 1, Jun discloses a semiconductor structure (e.g. FIG. 2A-2C), comprising:
a base substrate (1, column 4 lines 12-27) having an opening (7);
a first conductive layer (8) formed in the opening, wherein in the first conductive layer closes a top of the opening and the first conductive layer includes at least one void (9); and
a second conductive portion (12, column 4 lines 28-50) formed on the first conductive layer, and the void is filled (FIG. 2C) by atoms of one of the material of the first conductive layer and the material of the second conductive portion.
Although Jun fails to expressly state wherein an atomic radius of a material of the second conductive portion is smaller than gaps among atoms of a material of the first conductive portion, Jun teaches wherein the material of the first conductive layer is aluminum or an aluminum alloy (column 2 lines 45-51) and wherein the second conductive portion may be aluminum with an impurity (column 3 line 38 to column 4 line 62) and Wikipedia’s Atomic radii of the elements (data page) evidences wherein the atomic radius of aluminum is 125 pm and the gaps between aluminum atoms in a covalent bond roughly 2x118pm = 236pm.
Although Jun teaches a second conductive portion (12) on the first conductive layer (8), Jun fails to clearly teach wherein the second conductive portion (12) is a separate layer from the first conductive layer (8).
Doan teaches a similar void-filling method (Abstract) including a first conductive layer (116) and a second conductive layer (118) which is separate (column 6 lines 14-38) from the first conductive layer (116).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun by using a separate layer as the lower melting point material as taught by Doan in order to form the first conductive material without damaging an underlying barrier layer or the like (Doan column 4 line 65 to column 5 line 4) and/or in order to be able to adjust the pressure for forming the first and/or second conductive layers thereby achieving improve gap-fill characteristics (Doan column 5 lines 5-12, column 6 lines 39-59) and/or in order to select different materials in order to achieve a desired alloy composition (Doan column 5 lines 13-27, column 7 lines 17-21).
Jun fails to clearly teach wherein the first and second conductive layers are specifically first and second gate layers, i.e. wherein the metal layers are used as a gate.
Teo teaches (e.g. FIG. 1B, FIG. 4D) forming a first conductive gate layer (135, ¶ [0028]) and filling a void (140’, ¶ [0034]) with a second gate conductive layer (FIG. 4E layer 142, ¶ [0043]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device with reducing voids in Jun in view of Doan to a gate structure as exemplified by Teo since Teo teaches that voids are undesirable in gate electrodes as they may alter the resulting electrical performance such as the work function of the gates (Teo Abstract, ¶ [0030],[0036],[0043],[0047],[0057]).

Regarding claim 2, although Jun in view of Doan and Teo yields the device according to claim 1, Jun and Doan and Teo fail to expressly anticipate wherein: a ratio between a product of a thickness of the first gate layer and an aspect ratio of the opening and a depth of the opening is in a range of approximately 15%-40%.
However, Jun teaches filling high aspect ratio trenches (column 1 lines 23-34) and Doan teaches filling high aspect ratio trenches (Abstract, column 1 lines 60-54, column 2 lines 18-31) and Teo teaches wherein the void may be formed depending upon the aspect ratio (¶ [0028],[0034],[0043]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun in view of Toan and Teo with the selection of parameters within the ratio as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the gate layers and aspect ratio determine the resulting gate size and therefore gate characteristics such as transistor threshold voltage making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 4, Jun in view of Doan and Teo yields the device according to claim 1, and Teo further teaches:
a gate dielectric layer (120, ¶ [0026]) formed at a bottom of the opening; 
a work function layer (126 or 127, ¶ [0027],[0033]) formed on the gate dielectric layer; and 
a barrier structure (not pictured, but described as “barrier sub-layer” on top of gate dielectric in ¶ [0026],[0040]) formed on (i.e. contacting) the work function layer.

Claims 3,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Doan and Teo as applied to claim 2 above, and further in view of U.S. Patent Number 5,911,113 to Yao et al., “Yao”.
	Regarding claim 3, although Jun in view of Doan and Teo and Yao yields the device according to claim 1, Jun fails to clearly anticipate wherein the first gate layer is made of titanium; and the second gate layer is made of aluminum.	
	However, Yao teaches wherein a first conductive layer (16) is made of titanium and a second conductive layer (22) is made of aluminum (Abstract, column 2 line 66 to column 4 line 43).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun in view of Doan and Teo and Yao with titanium as the first gate layer and aluminum as the second gate layer since titanium acts as a good wetting layer for aluminum deposition (Yao column 2 line 66 to column 4 line 22) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 10, although Jun in view of Doan and Teo yields the device according to claim 2, Jun, and Doan, and Teo fail to clearly teach wherein: the aspect ratio of the opening is in a range of approximately 3:1 to 1:1.
Yao teaches filling high aspect ratio trenches with aluminum (Abstract) including selecting suitable processing methods when the aspect ratio equals one (i.e. 1:1) or up to 4 (i.e. 4:1) (column 3 lines 49-65).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun in view of Doan and Teo with selecting the aspect ratio within the range of one to three as suggested by Yao in order to desirably fill narrow, high aspect openings (Yao Abstract) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the aspect ratio determines the shape of the resulting gate structure and suitability for different applications (e.g. high aspect ratio openings for finfets, memory devices) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 11, although Jun in view of Doan and Teo and Yao yields the device according to claim 2, Jun and Doan and Teo fail to clearly anticipate wherein the thickness of the first gate layer is in a range of approximately 60 Å -150 Å.
Yao teaches wherein a thickness of a first conductive layer (16) may be at least 60 Å (column 3 lines 31-65).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun in view of Doan and Teo and Yao with the thickness of the first gate layer within the claimed range as suggested by Yao in order to achieve a desired minimum thickness at the bottom of the opening thereby allowing for suitable aluminum deposition without excess TiAl3 formation (Yao column 3 lines 31-39) and/or achieve sufficient smoothness and density (Yao column 3 lines 40-43) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness of the first gate conductor is determined by the dimensions of the hole and determines the dimensions of the gate making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Doan and Teo as applied to claim 4 above, and further in view of U.S. Patent Number 8,940,635 B1 to Chi et al., “Chi”.
Regarding claim 6, although Jun in view of Doan and Teo yields the device according to claim 4, Teo fails to clearly anticipate wherein a thickness of the barrier structure is in a range of approximately 60 Å -100 Å.
Chi teaches wherein a barrier layer (140) may have a thickness between 20 Angstroms to 200 Angstroms (column 3 lines 50-52).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun in view of Doan and Teo with the thickness of the barrier layer within the claimed range as suggested by Chi in order to provide suitable diffusing barrier characteristics (Chi column 3 lines 41-52) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the barrier thickness determines the ability for the layer to function as a barrier layer making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Doan and Teo as applied to claim 4 above, and further in view of U.S. Patent Number 9,478,538 B1 to Kim et al., “Kim”.
Regarding claim 7, although Jun in view of Doan and Teo yields the semiconductor structure according to claim 4, Teo fails to clearly teach wherein the barrier structure (not pictured, but described as “barrier sub-layer” on top of gate dielectric in ¶ [0026],[0040]) comprises:
a first barrier layer formed on a top surface of the work function layer; and
a second barrier layer formed on the first barrier layer.
Kim teaches wherein a barrier structure comprises (Figure 2H) a first barrier layer (265A, column 5 lines 27-40) on the top surface of a work function layer (260A, column 5 lines 18-19) and a second barrier layer (275, column 5 lines 19-52) formed on the first barrier layer.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Jun in view of Doan and Teo with the plurality of barrier layers as taught by Kim in order to precisely control the work function characteristics with a high degree of integration which is cost effective and less process variation (Kim column 5 line 60 to column 6 line 4, TABLE 1, column 6 lines 51-62).

Allowable Subject Matter
Claims 5,8,9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/              Primary Examiner, Art Unit 2891